Citation Nr: 0724920	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active service extended from November 1972 to 
January 1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the benefit sought 
on appeal.  The case was previously before the Board in 
November 2005, when the claim for service connection was 
reopened and then returned to the RO for additional 
development.  That development was completed and the case is 
now ready for final appellate review.  


FINDING OF FACT

The veteran's currently diagnosed hepatitis C is causally or 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Without deciding whether the 
notice and assistance requirements have been satisfied in the 
present case, the veteran can not be prejudiced by this 
decision since it represents a complete grant of the benefit 
sought on appeal.   See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran claims entitlement to service connection for 
hepatitis C.  Private medical evidence of record reveals that 
the veteran was first diagnosed with hepatitis C in 1996.  In 
September 2002, the veteran required a liver transplant.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or event occurred in service alone is not enough.  There must 
be chronic disability resulting from that injury or event.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit Court has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence of record clearly shows a current diagnosis of 
hepatitis C which was first diagnosed in 1996.  Thus the next 
question is whether the veteran incurred this disability as a 
result of or during active service.  That is, was he infected 
with the hepatitis C virus during his period of active 
service from November 1972 to January 1975?  The Board is 
cognizant of the fact that claims for service connection for 
hepatitis, especially hepatitis C, are difficult because of 
the rapidly evolving understanding of the infection by 
medical science in just the last two decades.  

The veteran's separation papers, DD Form 214, reveal that he 
served in the Army from November 1972 to January 1975.  A 
review of the service medical records does not reveal any 
medical diagnosis of hepatitis.  The veteran submitted a copy 
of a service medical record dated June 1973 which states that 
he had symptoms of stomach pain, burning on urination and 
occasional vomiting.  However, no diagnosis was rendered.  
The veteran's separation examination was conducted in 
December 1974.  On the accompanying report of medical history 
the veteran indicated that he had a history of "jaundice or 
hepatitis."  Significantly, the veteran did not indicate 
such a history upon the entrance examination in October 1972.  

The veteran has maintained that he had an acute instance of 
jaundice with nausea and vomiting during service and that 
this was evidence of his infection with hepatitis.  In 
October 2003, the veteran presented sworn testimony before a 
VA Decision Review Officer (DRO) at the RO.  He testified 
that prior to service he had experimented with illegal drugs, 
including the use of intravenous drugs.  He also testified 
that during service he had dental work done, he had numerous 
inoculations including with a shared "air gun."  He also 
testified to sharing razors and toothbrushes during service.  
Subsequent to this the veteran has recanted his testimony 
with respect to a history of intravenous drug use prior to 
service.  In July 2005, he presented testimony at a hearing 
before the BVA and testified that he had used illegal drugs 
prior to service, but had never used intravenous drugs.  
Again he testified that he experienced jaundice during 
service and that his other risk factors during active service 
included those noted above.  Specifically, dental work, 
inoculations with an "air gun," and the sharing razors and 
toothbrushes.  

The veteran's testimony is not competent to establish a 
medical diagnosis.  However lay testimony is competent to 
establish the occurrence of an injury or readily 
ascertainable symptoms such as vomiting and jaundice.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
finds persuasive that the veteran indicated a history of 
jaundice on the separation medical history, but not the entry 
medical history.  This strongly supports that the veteran did 
have the acute symptoms during service that were not 
inconsistent with a diagnosis of hepatitis as manifested by 
vomiting and jaundice, as he maintains.  The fact that this 
history was reported on separation in 1975, years before the 
veteran submitted a claim for service connection also adds to 
the credibility of the report of the symptoms.  

There are four medical opinions of record which relate to the 
medical nexus evidence required to link the veteran's 
hepatitis C to service.  A November 2005 letter from Dr. Post 
merely indicates that the veteran's hepatitis C infection 
occurred more than 20 years before the veteran's 2002 liver 
transplant surgery.  Dr. Post indicates that the initial 
evidence of abnormal liver function tests was in 1986, but 
that it was possible for the veteran to have contracted the 
infection "considerably earlier than that time however."  
This letter confirms to the Board the medical principle that 
hepatitis C infection can take place, and lay dormant, 
decades before active symptoms manifest.  

Dr. O'Shea, one of the veteran's private physicians, has 
expressed a medical opinion in several letters dated May 2001 
and May 2003.  His opinion was that the episode of jaundice 
and vomiting experienced by the veteran during service in 
1973 was as likely as not a "symptomatic conversion of acute 
hepatitis C."  

Dr. Tavill, a private hepatologist, submitted several letters 
on the veteran's behalf.  The most recent letter dated 
December 2005 states a medical opinion that the veteran's 
current hepatitis C originated from the acute episode 
reported during service.  

In opposition to the above medical opinions, is the medical 
opinion stated in a March 2004 VA examination report.  This 
report relied upon the veteran's reported history of drug use 
in the DRO hearing transcript, and the absence of medical 
evidence in the service medical records documenting any 
diagnosis of confirmed hepatitis symptoms, to reach the 
conclusion that the veteran's hepatitis C was less likely 
than not related to service.  

The Board believes that the veteran did have an acute 
instance of hepatitis during service as manifested by nausea, 
vomiting, and jaundice, and that this episode cleared in 
seven to ten days as the veteran reports.  The veteran is 
competent to testify to having these symptoms and his 
testimony is bolstered by the contemporaneous report on the 
separation examination medical history of having had 
jaundice.  

Whether, the veteran had a history of intravenous drug use is 
questionable.  He testified to such use in 2003, but recanted 
this on testimony before the Board in 2005.  However, it was 
the opinion of both Dr. O'Shea and Dr. Tavill that the acute 
symptoms of hepatitis during service were the onset of the 
veteran's current hepatitis C infection.  Both of these 
physicians acknowledge that it is highly unusual, if not 
rare, for such an acute hepatitis infection to result in 
chronic hepatitis C.  Nevertheless, both physicians conclude 
that whether rare or not, that the symptoms reported during 
service were the onset of the veteran's hepatitis C 
infection.  

The evidence of record clearly shows that the veteran has 
hepatitis C.  His testimony as to an acute instance of 
symptomatology consistent with hepatitis during service is 
credible and supported by some of the service medical 
records.   

Hepatitis C is a blood borne infection.  The primary modes of 
transmission are:  drug abuse (intravenous and intranasal); 
high-risk sexual activity; tattoos and body piercing; and 
blood transfusions with improperly screened blood.  The 
veteran has none of these risk factors.  However, the veteran 
has reported dental work, sharing of razors and toothbrushes, 
and receiving inoculations during service.  Also, the 
advanced stage at which his hepatitis had progressed to by 
the time it was diagnosed in 1995 and liver transplant was 
required in 2002, does tend to indicate that the infection 
had been present for many years, if not decades, prior to 
diagnosis.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  As noted, the opinion of the VA examination report 
is that it is unlikely that the veteran's hepatitis infection 
was during service.  However, the medical opinions of two 
private physicians are that the veteran's hepatitis C 
infection did occur during active service.  The evidence 
tends to support that hepatitis infection was incurred during 
the veteran's active service.  Accordingly, resolving any 
reasonable doubt in the veteran's favor, service connection 
for hepatitis C is granted.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


